DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
The following office action is in response to the amendment and remarks filed on 10/22/21
	Applicant’s amendment to claims 1, 15 and 18 is acknowledged.
	Claims 1-20 are pending and subject to examination at this time.

Response to Arguments

Regarding the Kim[2] reference (US Publication No. 2016/0351845):
Applicant's arguments filed 10/22/21 have been fully considered but they are not persuasive.
	In Kim[2]’s fig. 2, all the layers of the device are disposed on one another.  Thus, the capping layer (200) is disposed on both the upper surface (e.g. “second surface”) and lower surface (e.g. “first surface”) of the second electrode (180).  Direct contact with either the upper surface or lower surface of the second electrode is not being claimed.
	Regarding the Han reference:
	Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 1-7, 12 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim[2] et al., US Publication No. 2016/0351845 A1 (of record).

	Kim[2] teaches:
1. A luminescence device comprising (see figs. 1-2): 
	a first electrode (160); 
	a first emission portion (173) on the first electrode; 
	a second electrode (180) on the first emission portion and having a first surface (e.g. lower surface) facing the first electrode (160) and a second surface (e.g. upper surface) facing oppositely away from the first surface; and 
	a capping layer (200) on the second surface of the second electrode (e.g. All the layers of the device are disposed on one another.  Thus, layer 200 is disposed on both the upper para. [0092] – [0095]), 
	wherein the metal atom contains at least one of a lanthanide metal, a transition metal, or a post-transition metal, and the metal halide compound is formed by combining an alkali metal atom and a halogen atom (e.g. materials of capping layer 200 at para. [0092] – [0095]), and 
	wherein the capping layer (200) is about 100-1000 Å in thickness (e.g.  A thickness of 210-200 Å overlaps the claimed ranged, para. [0096].)  See Kim[2] at para. [0001] – [0108], figs. 1-4. 

	Regarding claim 1:
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See MPEP § 2144.05, Obviousness of Ranges
Referring to MPEP § 2144.05, “…the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results over the prior art range.” (See also MPEP  § 716.02 for a discussion of criticality and unexpected results.)
	Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  See MPEP § 2144.05, Obviousness of Ranges and Optimization of Ranges.  

	Kim[2] further teaches:
2. The luminescence device of claim 1, wherein the capping layer (200) does not comprise an organic compound (e.g. materials of capping layer 200 are inorganic at para. [0092] – [0095])

3. The luminescence device of claim 1, wherein the halogen atom contains at least one of Cl, Br, or I, para. [0095].

4. The luminescence device of claim 1, wherein the metal halide compound contains at least one of Lil, Nal, KI, Rbl, or Csl, para. [0095].

5. The luminescence device of claim 1, wherein the metal atom and the metal halide compound are bonded to each other to form a ternary compound, para. [0095].

6. The luminescence device of claim 5, wherein the ternary compound is represented by Formula 1 below: 
		XnYmZq
	wherein in Formula 1, 
	X and Y are each independently an alkali metal, a transition metal, or a post- transition metal, 
	Z is a halogen atom, and 
	n, m, and q are each independently an integer of 1 to 5, para. [0095].

Regarding claim 7:
	Kim[2] teaches wherein in Formula 1, X is an alkali metal, Y is a transition metal or a post-transition metal, para. [0093] – [0094].
	It would have been obvious to one of ordinary skill in the art to form n and m are each 1, and q is 3 because one of ordinary skill in the art having knowledge of chemistry can determine the stoichiometric ratios that the elements combine to form a compound.


12. The luminescence device of claim 1, wherein the first emission portion comprises an emission layer, and wherein 
	the emission layer is an organic emission layer comprising an organic compound (e.g. para. [0081] – [0084]), or 
	the emission layer is a quantum dot emission layer comprising a quantum dot.

Regarding claim 15:
	Kim[2] teaches the limitations as applied to claim 1 above.
	Kim[2] further teaches the added limitation:
15. A luminescence device comprising: 
	a hole transport region (172) on the first electrode (160);
	an electron transport region (174) on the emission layer (173), para. [0042] – [0044].

16. The luminescence device of claim 15, wherein the metal atom contains at least one of Eu, Sm, or Yb, para. [0094].

17. The luminescence device of claim 15, wherein the metal halide compound is formed by combining an alkali metal atom and an iodine atom, para. [0092] – [0095].

Regarding claim 18:
	Kim[2] teaches the limitation as applied to claims 1 and 15 above.
	Kim[2] further teaches the added limitation:
18. A display device comprising: a thin film transistor (e.g. 130 in fig. 1).



Claims 1, 3-5, 8-10, 12 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al., US Publication No. 2017/0186981 A1.

Han teaches:
1. A luminescence device comprising (see fig. 4): 
	a first electrode (110); 
	a first emission portion (155) on the first electrode; 
	a second electrode (190) on the first emission portion and having a first surface (e.g. lower surface) facing the first electrode (110) and a second surface (e.g. upper surface) facing oppositely away from the first surface; and 
	a capping layer (157’) on the second surface of the second electrode (e.g. All the layers of the device are disposed on one another.  Thus, layer 157’ is disposed on both the upper surface and lower surface of the second electrode 190.) and comprising a metal atom and a metal halide compound (e.g. See para. [0234], “The electron injection layer 157′ may include the first component including at least one halide of an alkali metal (Group I),…and the third component including at least one of a lanthanide metal and an alkaline earth metal (Group II).”) 
	wherein the metal atom contains at least one of a lanthanide metal (e.g. lanthanide at para. [0234]), a transition metal, or a post-transition metal, and the metal halide compound is formed by combining an alkali metal atom and a halogen atom (e.g. “halide of an alkali metal (Group I)” at para. [0234]), and
	wherein the capping layer (157’) is about 100-1000 Å in thickness (e.g.  A thickness of 2-1000 Å overlaps the claimed ranged.  See para. [0027], also see para. [0036] – [0037]).  See Han at para. [0001] – [0292], figs. 1-4. 

Regarding claim 1:

“The identical invention must be shown in as complete detail as is contained in the ... claim.” Richardson v. Suzuki Motor Co., 868 F.2d 1226, 1236, 9 USPQ2d 1913, 1920 (Fed. Cir. 1989). The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990).

	Further regarding claim 1:
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See MPEP § 2144.05, Obviousness of Ranges
Referring to MPEP § 2144.05, “…the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results over the prior art range.” (See also MPEP  § 716.02 for a discussion of criticality and unexpected results.)
	Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  See MPEP § 2144.05, Obviousness of Ranges and Optimization of Ranges.  

	Han further teaches:
3. The luminescence device of claim 1, wherein the halogen atom contains at least one of Cl, Br, or I (e.g. See Table 1 at para. [0288], also see para. [0234]).

para. [0288], also see para. [0234]).

5. The luminescence device of claim 1, wherein the metal atom and the metal halide compound are bonded to each other to form a ternary compound (e.g. See Table 1 at para. [0288], also “co-deposited” at see para. [0283]).

8. The luminescence device of claim 5, wherein the ternary compound contains at least one of KYbl3, RbYbl3, CsYbl3, NaYbl3, LiYbl3, RbSmI3, CsSmI3, KSmI3, NaSmI3, or LiSmI3 (e.g. See Table 1 at para. [0288].  The specific stoichiometric proportions are obvious to one of ordinary skill in the art having knowledge of chemistry.)

9. The luminescence device of claim 1, further comprising an auxiliary capping layer (210) on the capping layer (157’), wherein the auxiliary capping layer is different in refractive index from that of the capping layer (e.g. Obvious to one of ordinary skill in the art layers 210 and 157’ have different refractive indexes because they are made of different materials at para. [0234], Table 1 at para. [0288], para. [0245]).

10. The luminescence device of claim 9, wherein 
	the auxiliary capping layer (210) comprise an organic compound and does not comprise the metal atom and the metal halide compound (e.g. para. [0245]), or 
	the auxiliary capping layer comprises the metal atom and the metal halide compound and does not comprise an organic compound.

12. The luminescence device of claim 1, wherein the first emission portion comprises an emission layer, and wherein 
para. [0100] – [0185]), or 
	the emission layer is a quantum dot emission layer comprising a quantum dot.

Regarding claim 15:
	Han teaches the limitations as applied to claim 1 above and further teaches:
15. A luminescence device comprising: 
	a hole transport region on the first electrode (e.g. para. [0053] – [0057]);
	an electron transport region on the emission layer (e.g. para. [0187] – [0188]); 

16. The luminescence device of claim 15, wherein the metal atom contains at least one of Eu, Sm, or Yb (e.g. See Table 1 at para. [0288], also see para. [0234]).

17. The luminescence device of claim 15, wherein the metal halide compound is formed by combining an alkali metal atom and an iodine atom (e.g. See Table 1 at para. [0288], also see para. [0234]).


Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han, as applied to claim 1 above, in view of Liao et al., US 2008/0157656 A1.

Regarding claim 11:
	Han teaches all the limitations of claim 1 above, but does not expressly teach a thin film encapsulation layer directly on the capping layer.
	In an analogous art, Liao, in fig. 1, teaches a encapsulation layer (13) directly contacting the top and sidewalls of an organic light emitting element (16).  See Liao at para. [0019] – [0025], 

	It would have been obvious to a person of ordinary skill in the before the effective filling date of the claimed invention to modify the teachings of Han with the teachings of Liao because 
“…the barrier layer over the organic electroluminescent element is formed by thin-film encapsulating technology, thus effectively hindering moisture and oxygen from passing through the sidewalls into the OLED.” See Liao at para. [0019].


Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han, as applied to claim 1 above, in view of Kim[1] et al., US Publication No. 2019/0165304 A1 (of record).

Regarding claim 13:
	Han teaches all the limitations of claim 1 above, and further teaches:
	(see fig. 4) wherein the first emission portion comprises: a first hole transport region (e.g. para. [0053] – [0057]); a first emission layer (155) on the first hole transport region; and a first electron transport region (157, para. [0187] – [0188]) on the first emission layer, and 

	Han does not expressly teach a second emission portion.
	In an analogous art, Kim[1] teaches:

13. The luminescence device of claim 1, (see fig. 2) further comprising a second emission portion (S2), 

	the second emission portion (S2) comprises: a second hole transport region (1202); a second emission layer (1302) on the second hole transport region; and a second electron transport region (1402) on the second emission layer, para. [0077] – [0081].
	
	It would have been obvious to a person of ordinary skill in the before the effective filling date of the claimed invention to modify the teachings of Han with the teachings of Kim[1] because a “tandem type” organic light emitting element enables “different emission layers in which light in a complementary relationship is emitted from the different stacks…so that white light is emitted.”  See Kim[1] at para. [0080].


	Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim[2], as applied to claim 1 above, in view of Yanase et al., US Publication No. 2013/0230692 A1 and Mackerron et al, US Publication No. 2017/0162828 A1.

Regarding claim 14:
	Kim[2] teaches all the limitations of claim 1 above, but does not expressly teach wherein the capping layer has a refractive index of 1.4-2.0 in a wavelength range of 280-780 nm.
	In an analogous art, Yanase teaches an organic light-emitting element has a refractive index of 1.8 to 1.9.  See Yanase at para. [0003].
	In an analogous art, Makeron teaches “The internal layers in the OLED light source of the present invention are selected to minimise the refractive index (RI) difference between the as is known in the art.” (Emphasis added.)  See Makerron at para. [0025].
	It would have been obvious to a person of ordinary skill in the art to form “wherein the capping layer has a refractive index of 1.4-2.0 in a wavelength range of 280-780 nm” because Kim[2]’s capping layer (200) is part of an internal layer of the OLED and Yan teaches an OLED has a refractive index of between 1.8 to 1.9, which overlaps the claimed range.  
	Furthermore, it would have been obvious to a person of ordinary skill in the art to form “wherein the capping layer has a refractive index of 1.4-2.0 in a wavelength range of 280-780 nm” because it would help minimize the refractive index difference between the capping layer and the OLED having a refractive index of between 1.8 to 1.9 and Makerron teaches this helps to maximize extraction efficiency.

	It would have been obvious to a person of ordinary skill in the before the effective filling date of the claimed invention to modify the teachings of Kim[2] with the teachings of Yanase because a conventional organic light-emitting element has a refractive index of 1.8 to 1.9.  See Yanase at para. [0003].
	It would have been obvious to a person of ordinary skill in the before the effective filling date of the claimed invention to modify the teachings of Kim[2] with the teachings of Makerron because to minimizing the refractive index (RI) difference between the materials of adjacent layers of an organic light emitting element can help maximize extraction efficiency, “as is known in the art.”  See Makerron at para. [0025].


	Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han, as applied to claim 1 above, in view of Yanase et al., US Publication No. 2013/0230692 A1 and Mackerron et al, US Publication No. 2017/0162828 A1.

Regarding claim 14:
	Han teaches all the limitations of claim 1 above, but does not expressly teach wherein the capping layer has a refractive index of 1.4-2.0 in a wavelength range of 280-780 nm.
	In an analogous art, Yanase teaches an organic light-emitting element has a refractive index of 1.8 to 1.9.  See Yanase at para. [0003].
	In an analogous art, Makeron teaches “The internal layers in the OLED light source of the present invention are selected to minimise the refractive index (RI) difference between the materials of adjacent layers in order to maximise extraction efficiency, as is known in the art.” (Emphasis added.)  See Makerron at para. [0025].
	It would have been obvious to a person of ordinary skill in the art to form “wherein the capping layer has a refractive index of 1.4-2.0 in a wavelength range of 280-780 nm” because Han’s capping layer (157’) is part of an internal layer of the OLED and Yan teaches an OLED has a refractive index of between 1.8 to 1.9, which overlaps the claimed range.  
	Furthermore, it would have been obvious to a person of ordinary skill in the art to form “wherein the capping layer has a refractive index of 1.4-2.0 in a wavelength range of 280-780 nm” because it would help minimize the refractive index difference between the capping layer and the OLED having a refractive index of between 1.8 to 1.9 and Makerron teaches this helps to maximize extraction efficiency.

	It would have been obvious to a person of ordinary skill in the before the effective filling date of the claimed invention to modify the teachings of Han with the teachings of Yanase because a conventional organic light-emitting element has a refractive index of 1.8 to 1.9.  See Yanase at para. [0003].
para. [0025].


Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Kim[1] et al., US Publication No. 2019/0165304 A1 (of record).

Regarding claim 18:
	Han teaches the limitation as applied to claims 1 and 15 above, but does not expressly teach a thin film transistor.
	In an analogous art, Kim[1] teaches:

18. A display device comprising (see fig. 1 and fig. 16): 
	a thin film transistor, para. [0148].
	a luminescence device (OLED) on the thin film transistor.

Regarding claim 19:
	Han teaches the limitation as applied to claims 4 and 16 above.

Regarding claim 20:
	Han teaches the limitations as applied to claim 8 above.

It would have been obvious to a person of ordinary skill in the before the effective filling date of the claimed invention to modify the teachings of Han with the teachings of Kim[1] para. [0060], para. [0148] – [0149]. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michele Fan/
Primary Examiner, Art Unit 2894
7 January 2022